         Case 1:97-cr-00817-DC Document 605 Filed 01/15/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA                  :

               - against -                :           ORDER

KERRY CLARK,                              :           97-CR-817-5 (DC)

                  Defendant.

- - - - - - - - - - - - - - - - - -x

CHIN, Circuit Judge:

            Counsel for Kelly Clark filed a motion for

compassionate release.       Dkt. No. 603.     It is hereby ORDERED as

follows:

            (1)   The Government shall respond to the motion by

January 29, 2021; and

            (2)     If Mr. Clark wishes to submit reply papers, he

shall do so by February 5, 2021.



            SO ORDERED.

Dated:      New York, New York
            January 15, 2021

                                          ___s/Denny Chin______________
                                          DENNY CHIN
                                          United States Circuit Judge
                                          Sitting by Designation
